NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DAVE MEYERS,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3151
                                         )
21ST MORTGAGE CORPORATION                )
as MASTER SERVICER FOR                   )
CHRISTIANA TRUST, A                      )
DIVISION OF WILIMINGTON                  )
SAVINGS FUND SOCIETY, FSB,               )
as TRUSTEE FOR KNOXVILLE                 )
2012 TRUST,                              )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Collier County; James R. Shenko,
Judge.

S. Alan Johnson of S. Alan Johnson
Law LLC, Fort Myers, for Appellant.

William L. Grimsley, N. Mark New, II,
and Kimberly Held Israel of McGlinchey
Stafford, Jacksonville, for Appellee.


PER CURIAM.


             Affirmed.
SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.




                                   -2-